DETAILED ACTION
Status of Application
The response filed 02/24/2021 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claims 17, 33 have been amended. 
Claim 12, 31 has been cancelled.
As addressed in previous actions, Applicant had previously elected Group XIII (see previous interview summary) in response to restriction requirement; and previously elected on 2/20/2019 the species type for the first recited agent is to be an amino acid analogue and elected the specific active to be quinacrine ([26] amino acid analogue), the second recited agent is to be an inhibitor of the uptake of sulphate required for amino acid synthesis (also referred to as a sulphate mimetic) and elected the specific active to be bicarbonate, and the fungus to be Zymoseptoria tritici for the examination. The election of quinacrine (atabrine) was expanded to include quinine and quinolone (amino acid analogues, a structural analogue of a proteinogenic amino acid), and the election of the fungus is expanded to include Aspergillus.
However, the current claim amendments have removed the elected bicarbonate and the previously elected species of inhibitor of the uptake of sulphate as the second recited agent. The claims now recite the second agent to be azetidine, canavanine, 3.4- dihydroxyphenylalanine, ethionine, hydroxynorvaline, β-N-methylamino-L-alanine (BMAA), thialysine, or m-tyrosine. These newly claimed second agents are amino acid analogues. As the first agent was previously elected to be amino acid analogues, the first agent is expanded to also include these recited amino acid analogues (azetidine, 
Claims 1-2, 4-11, 13, 15, 17-18, 20, 22, 24-30, 32-34 are pending.
Claims 1-2, 4-11, 13, 15, 20, 22, 24-27, 32-34 are withdrawn being directed to the non-elected invention/species.
Claims 17-18, 28-30 are present for examination at this time.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All grounds not addressed in the action are withdrawn or moot as a result of amendment.
New grounds of rejection are set forth in the current office action as a result of amendment.

New Grounds of Rejection
Due to the amendment of the claims the new grounds of rejection are applied:
Claim Rejections - 35 USC § 112
Claims 17-18, 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite contacting the fungus with an antifungal composition comprising a first agent that affects the availability of functional amino acids and a second agent that affects the availability of functional amino acids wherein the second 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohmori (U.S. Pat. 3720767)
The claims are treated only to the extent of the elected/expanded species.
Rejection:

All the critical elements are taught by the cited reference and thus the claims are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmori (U.S. Pat. 3720767) as applied to claims 17, 28-29 above, in view of Moar (U.S. Pat. 6280722)
The claims are treated only to the extent of the elected/expanded species.
Rejection:
The teachings of Ohmori are addressed above.

Moar teaches that known pathogenic fungi include Alternaria and Aspergillus, like Aspergillus flavus (claims 13-15). 
Wherein it would be obvious to for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the fungicide on Aspergillus as suggested by Moar and produce the claimed invention; as it is prima facie obvious to utilize the fungicide which is taught to be useful on pathogenic fungi on the known pathogenic fungi such as Aspergillus flavus with a reasonable expectation of success absent evidence of criticality for the specific fungi.

Claims 17-18, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN 102373193).
The claims are treated only to the extent of the elected/expanded species.
It is noted that the claims as written are so broad as to read on the following art.
Rejection:
Lu et al. teaches the method for immobilization of cells including mold/yeast/fungi (controlling growth of fungi) with compounds such as 3,4-dihydroxyphenylalanine (DOPA, is first and second agent) in a carrier such as a polysaccharide ([2,7-18], Example 6, claims 1-9). The mold/fungi to be immobilized include Aspergillus ([16], claim 9) and other compounds include dopamine (an amino acid analog). Lu et al. 
Lu et al. does not exemplify the fungal immobilization with DOPA but does expressly teach the method of immobilizing mold/yeast/fungi with 3,4-dihydroxyphenylalanine (DOPA) wherein it would be prima facie obvious to for one of ordinary skill in the art before the effective filing date of the claimed invention to exemplify the express teachings of Lu with DOPA on the various fungi taught including Aspergillus and produce the claimed invention; with a reasonable expectation of success absent evidence of criticality.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN 102373193) as applied to claims 17-18, 28-29 above, in view of Latgé (Aspergillus fumigatus and aspergillosis – Abstract only).
The claims are treated only to the extent of the elected/expanded species.
It is noted that the claims as written are so broad as to read on the following art.
Rejection:
The teachings of Lu et al. are addressed above.
Lu et al. does not expressly teach the recited form of Aspergillus but does expressly teach the method for the fungi Aspergillus.
Latgé teaches that one of the most ubiquitous fungi is Aspergillus fumigatus.
Wherein it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to immobilize Aspergillus fumigatus as suggested by Latgé and produce the claimed invention; as it is prima facie obvious to utilize the .

Conclusion
Claims 17-18, 28-30 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI G HUANG/Primary Examiner, Art Unit 1613